﻿Mr. President, I should like to tell you how very pleased I am to see the representative of a country linked to mine by traditional ties of friendship and cooperation responsible for directing the work of the General Assembly. Your personal qualities and acknowledged experience will contribute to ensuring that this session will conclude with successful results.
I also wish to underscore the skill and competence of your distinguished predecessor, Mr. Guido de Marco, Deputy Prime Minister and Minister of Foreign Affairs and Justice of Malta, and, in all fairness, to express the respect inspired in me by the admirable work performed at the head of the Organisation by its very distinguished Secretary-General, Mr. Perez de Cuellar, who has made so many and such varied efforts on behalf of peace in complicated and difficult circumstances.
I should like also to extend my warmest welcome to the seven new Members which have just joined the United Nations: Estonia, Latvia and Lithuania - whose newly-recovered independence has given us cause for rejoicing - as well as the Republic of Korea, the Democratic People's Republic of Korea, the Federated States of Micronesia and the Republic of the Marshall Islands.
Once again it has been the wish of the Spanish Government that the King, by virtue of the functions conferred upon him under the Constitution, should address this universal gathering. He does so on behalf of a country which was one of the first in history to decide to become a nation-State, and which as such has been contributing since the dawn of the modern age to the birth and normative development of international society. Thus, as a constitutional monarch, I represent an ancient nation and also a young people which, for this reason and also because it has recovered democracy and freedom, faces the future with hope and enthusiasm.
It was also with hope that the founders of the United Rations conceived of it as a centre for harmonizing the efforts of the world's people to attain international peace and security, as an institution designed to foster cooperation among nations for the solution of their economic, social, cultural and humanitarian problems and also as an Organization devoted to reaffirming faith in the rights of man and the dignity of the human being by eliminating discrimination based on race or sex, belief or ideas.
Since the San Francisco Conference, the world has undergone profound transformations and has been subject to considerable change. Nevertheless, our peoples aspire - today more than ever - to ordering their coexistence both within and outside their borders in accordance with the same ideals of peace, justice and liberty that constitute the fundamental triad upon which this Organization has been based ever since it was founded almost half a century ago. The best guarantee for a future of hope for all mankind lies in the realization of these ideals. It is necessary to emphasise the many achievements of the Organization on the long and difficult path leading to the universal realisation of this threefold ideal, which la enunciated in the Preamble to its founding Charter. 
The United Nations has contributed, in an outstanding way, to avoiding confrontation among States, to preventing the outbreak of aimed conflicts, or to limiting their effects on civilian populations. It has also demonstrated recently that the international community is capable of reacting effectively and jointly for the purpose of racing up to aggression. And it continues to carry out a commendable effort of peacemaking in different regions of the world, whether by keeping the peace in situations of potential conflict or by promoting peace where it must be re-established. 
The United Nations has been first of all the spur, and then the powerful driving force, in the process of decolonisation which, in the short span of a few decades, has radically transformed the structure and the very composition of international society. Society has been enriched by the accession to it of many peoples and countries which formerly were colonised and which today are represented here in their capacity of sovereign and independent States.
Nevertheless, colonialism has not yet disappeared from the world, and for this reason this General Assembly has proclaimed the 10 years from 1990 to the year 2000 as the International Decade for its elimination. I trust that this noble aspiration may soon be realized, thereby eliminating once and for all any vestiges of anachronistic situations incompatible with the current world order.
In this connection, I cannot refrain from mentioning a colonial problem which has not yet been resolved and which affects the territorial integrity of Spain. Moreover, as members are aware, it is an issue especially sensitive for all Spaniards. It is the issue of Gibraltar, and today I wish to reiterate my hope that the Hispano-British negotiating process now under way will be effective in achieving a solution compatible with the times in which we live.
The activity of the United Nations system has been enormous in the sphere of economic and social development, establishing guidelines and criteria, endowing funds and programmes and designing structures for cooperation which have benefited hundreds of millions of people on every continent.
The United Nations has also inaugurated a new era in the history of international relations by introducing a whole set of mechanisms and instruments aimed at promoting respect for human rights. In so doing, it has effectively delimited the scope of one of the principles on which international society is based. Now it is no longer possible in our day to maintain that action defending human rights and exercised within the framework of the Charter constitutes Interference in the Internal affair* of a State. This is certainly a decisive advance on the path to the protection of human dignity from the abuse and outrages that may be committed against it through the arbitrary exercise of public powers or of any other centre of power within a society.
It is precisely the success that Member Status have achieved In the implementation of such noble aspirations that moves me to express the deep respect that this Organisation inspires in me as well as my respect for the work and efforts which the representatives of the respective Governments devote dally to the cause of peace in the world, to human freedom, and to justice for all peoples.
The peaceful solution of disputes, respect for human rights and the fostering of the economic and social development of peoples constitute the basic pillars sustaining peace. If one of them were to be removed, the entire edifice would crumble. Hence, the international order which all of us together must build.
In this endeavour Spain is sparing no effort to collaborate with the United Nations. Thus, and in response to the Secretary General's appeals, Spain has taken part in the commendable activity of the peace-keeping forces, first, in Namibia and Angola, and then In Central America. We are very pleased that Spaniards - both civilians and military - are. with them, actively contributing with colleagues from many other countries to the promotion of peace and coexistence in different parts of the world.
In recent years, Spain has also considerably raised its contribution to the Organization's voluntary funds and programmes, ranging from those whose purpose is the promotion of development to those devoted to the social groups most in need of attention, such as children, refugees or populations affected by natural disasters. This commitment; is due to the higher level of development attained by Spain in recent times. We undertake it with total conviction and the Spanish Government intends to work resolutely towards this goal.
The end of the cold war has opened up very hopeful prospects for mankind though the world is not yet free of tensions and risks. We have recently witnessed spectacular changes, which, we hope, have irreversibly ushered in a new climate of detente and cooperation, where confrontation and mistrust, formerly reigned. The transformations now under way in the Soviet Union and the countries of Central and Eastern Europe, the vigorous revival of democratic ideals and practices in Latin America, and the progressive dismantling of the system of apartheid in South Africa, as well as democratic trends on the African continent, have led to the emergence on a universal scale of a rejuvenated flow of hopeful expectations. But these expectations, which at times are conflicting, are putting to the test, not only the structures and the chances for transformation of many countries, but also the capacity of the international community to respond to the yearnings for democracy and progress of largo groups of peoples who have recovered their faith in themselves. We cannot forget that, just as freedom is an essential condition for peaceful coexistence, the latter must also be based on justice and on the prosperity of peoples - of all peoples who rightfully demand adequate economic and social development.
For all these reasons, although the United Nations has played a major role in the changing world over the past few years, its role in the new world now being reshaped will be even greater. In this new world, the ending of the confrontation between East and West places more in evidence another division which is no less dramatic - the North-South division. It is a world in which the differences between developed and developing countries not only continue to exist, but are becoming even greater.
This imbalance has been particularly disquieting during the past decade in Latin America and in Africa, continents in which the rate of growth of resources has been lower than that of the population. The correcting of this trend constitutes a challenge which we must face not only because it is an imperative of justice, but also on behalf of peace and security for all. In our international community, which is closely interdependent, economic deterioration in any part of the world generates negative consequences for the other parts. A coordinated effort by the industrialized countries, in conjunction with the developing countries, is needed in order to stimulate harmonious growth that assures a decent standard of living for the vast sectors of mankind, who today live in poverty, or who are struggling to overcome stagnation or backwardness. 
Now we are all much more aware that economic development is scarcely possible if the rules of a market economy that allow for private initiative are not respected. Despite its imperfections, the market constitutes an irreplaceable guide for economic activity and is indispensable for a rational allocation of resources. But, at the same time, it will always be necessary, in the general interest, to complement it with appropriate correctives in order to meet the needs of the least favoured sectors or groups.
Societies cannot advance if they do not pay proper attention to the development of their human resources. It is important to raise the hopes and living conditions of the population and their level of literacy, improve nutrition and reduce the rate of infant mortality. These are important social indices because it is the human being and not the State which is ultimately in possession of the right to development. 
It will be difficult to achieve these objectives if national societies do not organize themselves on the basis of respect for certain principles, among which must be mentioned the rule of law, independence of the judiciary and the safeguarding of human rights. These goals cannot be attained if society does not endow itself with political systems that allow for the participation of the people and the free election of their leaders. One of the great achievements of civilisation has precisely been the designing of political structures capable of reconciling the essential equality of all people with the diversity of thought and interests that provide their driving force. 
from this perspective it is encouraging to note the emergence of a consensus within the United Nations on these issues. At the same time we are convinced that the easing of international tension and the end of the cold war will provide many opportunities for slowing down the arms race and making further progress in disarmament agreements, as shown by the recent United States initiatives and proposals which have been welcomed so favourably. These are opportunities which must be seized so that we can devote a large part of the resources released to fostering economic growth and social progress the world over. 
I shall add another consideration which is perhaps the most important. There can be no sustained economic development if we do not respect the environment, which provides us with natural resources and is the framework that sustains human life on the planet which we share as our common home.
We must combine our efforts today more than ever before, in order to eliminate the sources of pollution from the atmosphere and the air which we breathe; in order to confront the dangers which threaten our oceans, seas and rivers; and in order to ensure the survival of the woods and the biological diversity of plants and animal species. This is the greatest challenge now facing the international community. The settlement of these problems must be a priority goal for all Governments, which must set their sights on future generations. They have the right to inherit a living planet, and it is our obligation to bequeath it to them. The United Nations also took pioneering action in this area for the first time barely two decades ago, by including environmental issues on the list of matters of global interest.
The United Nations continues to keep aflame the torch that was lit in Stockholm. Once more the United Nations has taken the immensely important decision to convene a Conference on Environment and Development next year. The initiative is just as timely as is appropriate the decision to place environmental protection within a context of interdependence for the purpose of sustained growth and development for all countries. It requires nations with wealthy economies to devote supplementary financial resources to the developing countries and to be willing to transfer to them the technologies needed to protect the environment.
Action by Governments on a national and international scale is necessary but not sufficient. Concerted efforts on the part of companies, the media, the scientific community and non-governmental organizations are needed in order to meet this global challenge. Much has been done, but much more remains tot us to do. When preparing for the Conference, I am certain that members will be very conscious of the fact that conservation and the improvement of the environment are the means to the survival of mankind. And at this point allow me to indicate - as did the Secretary-General last year - that just as the Organisation's Charter is the basic instrument governing relations between States, and the Universal Declaration of Human Rights that which regulates relations between the State and the individual, the time has come to think about drawing up an instrument that regulates the relations between mankind and nature. 
We are on the threshold of a year of special importance and relevance for my country, and also for Europe, for America and for the whole world. The full integration of Spain into the European Community will culminate in 1992, at the same time as the Community completes its single market and takes new and decisive steps towards political, economic and monetary union. It is our fervent desire and also a very firm commitment on our part that this process be directed to promoting stability and progress in continental Europe as a whole, and also that it will be accompanied by the continuous opening up of Europe to the rest of the world, as befits its historic essence and its most genuine interests.
In 1992 - five centuries after the initial meeting between the old and the new worlds - we Spaniards will take on the important responsibility of hosting events as important as the Seville World Fair, the Barcelona Olympic Games and the Second Ibero-American Conference, which will be the continuation of the one held this year in Mexico. With all this, we hope that Spain in 1992 will be a meeting-place for men and women from all over the world, a crossroads for scientific and cultural contributions and spoiling successes, and a setting for reflection and plans for our common future. Far from being a mere simplistic exercise in exaltation, we would like the universal spirit with, which the United Nations is infused to preside also over the activities that will take place in our country in 19S2 and to which all members and their respective countries are cordially invited.
I wanted to share some thoughts with you on the major issues now facing the international community as a whole. Mankind's very survival and the shape of its future depend on the way that they are approached and resolved. The international community is equipped with the most appropriate instrument for meeting this important challenge; the United Nations. For this reason I wished today to reaffirm my confidence in the Organization and in its ability to attain increasingly greater heights of peace, justice and freedom for all peoples. Lastly, I should like to reiterate the fervent wish of the Spanish Government and people, to participate in and contribute more actively to the endeavours of the United Nations on the basis of the experience of our past, our present energy and our hope for the future. Please rest assured that in this lofty undertaking the United Nations may count upon the solidarity and support of Spain and its King.
